Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 33, 36 and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Engelman (7,992,882) in view of Watson (8,191,907).
Consider Claim 33, Engelman discloses a system comprising: a wagon (100) and a seat adapter (102) for coupling a child seat to the wagon, the wagon further comprising: a handle; a frame; a base (108) and at least one wall (110) for defining a container of the wagon; the seat adapter further comprising: a first adapter-to-wagon component (126) configured to removably couple to the wagon; a second adapter-to-wagon component configured (126) to removably couple to the wagon; a first rod (124) member; and a second rod member (118).
Engelman does not disclose a handle or frame.
Watson discloses a handle (12) and a frame (14).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Engelman by further comprising a handle and frame in order to motivate and support the wagon.
Consider Claim 36, Engelman, as modified, discloses all the features of the claimed invention, as described above, and further teaches wherein the first adapter-to-wagon component (126) is a latch component configured to removably couple to the wagon.
Consider Claim 40, Engelman, as modified, discloses all the features of the claimed invention, as described above, and further teaches wherein the first rod member (124) extends in a first direction from the first adapter-to-wagon component (126) and the second rod member (118) extends in a second direction from the first adapter-to-wagon component (126).
Claim(s) 37-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Engelman (7,992,882) in view of Watson (8,191,907) and further in view of Dehmer (2015/0344057).
Consider Claims 37, 38, 39, Engelman discloses all the features of the claimed invention, as described above but does not disclose a strap comprising a fastening feature further comprising a snap-fit mating feature for securing the child seat to the seat adapter.
Dehmer discloses a strap (40) comprising a fastening feature further comprising a snap-fit mating feature (44a) for securing the child seat to the seat adapter (22).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Engelman by further providing a strap as claimed in order to increase the safety for the occupant of the seat.
Allowable Subject Matter
Claims 21-32 allowed.
The following is an examiner’s statement of reasons for allowance: Although the prior art discloses a seat adapter for mounting a child seat to a wagon, the seat adapter comprising: a first adapter-to-wagon component configured to removably couple to the wagon; a second adapter-to-wagon component configured to removably couple to the wagon; a first rod member for supporting the child seat on the seat adapter; a second rod member for supporting the child seat on the seat adapter, the prior art does not disclose or render obvious, absent impermissible hindsight, these limitations in combination with wherein the first rod member and the second rod member are fixedly positioned relative to one another as required by Claim 21.
Claims 22-32 depend from Claim 21.
Claims 34, 35 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Although the prior art discloses all the limitations of the intervening claims, the prior art does not disclose or render obvious, absent impermissible hindsight, these limitations in combination with wherein first rod member and second rod member are fixedly positioned relative to one another as required by Claim 34 or wherein the seat adapter further comprises a first vertical extension member for positioning the first rod member above the first adapter-to-wagon component as required by Claim 35.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN A EVANS whose telephone number is (571)270-7022. The examiner can normally be reached 9-4 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James A Shriver can be reached on (303) 297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRYAN A EVANS/Primary Examiner, Art Unit 3618